Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 1 of 16 PageID #: 443




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §      Case Number: 4:18-CR-206
v.                                               §      Judge Mazzant
                                                 §
ANDREW ANTHONY GRIFFITHS                         §

                             MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Expedited Relief and Reduction in

 Sentence (Dkt. #85). The Court, having considered the motion, the response, the record, and the

 applicable law, finds that the motion must be DISMISSED for lack of jurisdiction.

                                           I. BACKGROUND

        On February 13, 2019, Defendant Andrew Anthony Griffiths (“Griffiths”) pleaded guilty

 to Conspiracy to Possess with Intent to Distribute 100 Kilograms or More of Marijuana in violation

 of 21 U.S.C. § 846 (Dkt. #38). The Court sentenced Griffiths to 72 months’ imprisonment (Dkt.

 #50). Griffiths is serving his sentence at the Giles Dalby Correctional Institution, a private facility

 contracted by the Bureau of Prisons. See https://www.bop.gov/inmateloc/ (Register Number:

 28150-078). The BOP projects he will be released on November 21, 2023. Id.

        Griffiths seeks compassionate release based on his risk of contracting COVID-19, arguing

 his diabetes and hypertension present “extraordinary and compelling reasons” to grant a sentence

 reduction (Dkt. #85 at p. 2). The Government did not respond to the Motion.

                                           II. DISCUSSION

        A judgment of conviction imposing a sentence of imprisonment “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

 United States, 560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C.



                                                  -1-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 2 of 16 PageID #: 444




 § 3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Griffiths, arises

 from 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of

 imprisonment when “extraordinary and compelling reasons” for a reduction exist that are

 “consistent with applicable policy statements issued by the Sentencing Commission,” and other

 procedural and substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

         Although Griffiths has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

 statute’s requirement that “extraordinary and compelling reasons” exist “consistent with applicable

 policy statements issued by the Sentencing Commission,” warranting a reduction of his sentence.

 The Motion, therefore, must be dismissed for lack of jurisdiction.

 A. Griffiths Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

         Griffiths’s compassionate-release motion may only be considered if he first meets

 § 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider any

 modification to a defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a

 modification is properly made by the Director of the BOP or by a defendant who has fully

 exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP

 may request a sentence reduction in court at any time. Id. A defendant may also make such a

 request, but only after fully exhausting remedies within the BOP or after 30 days have passed since

 he or she sought administrative remedies. Id. 1

         On August 24, 2020, the Warden denied Griffiths’s request for compassionate release,

 citing his detainer with Immigrations and Customs Enforcement as grounds for denial (Dkt. #85,




         1 In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
 things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
 to move for a sentence reduction.

                                                    -2-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 3 of 16 PageID #: 445




 Exhibit D). On September 18, 2020, Griffiths appealed this decision (Dkt. #85, Exhibit E).

 Griffiths has, therefore, met § 3582(c)(1)(A)’s exhaustion requirement.

 B. Griffiths Has Not Met § 3582(c)(1)(A)’s Requirements for Sentence Modification.

        1. Griffiths must meet § 3582(c)(1)(A)’s requirement that “extraordinary and
           compelling reasons” exist “consistent with applicable policy statements issued by
           the Sentencing Commission,” warranting a reduction of his sentence.

        Under § 3582(c)(1)(A)(i), a district court may grant a sentence reduction if it finds that (1)

 “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

 a reduction is appropriate “after considering the factors set forth in [18 U.S.C. § 3553(a)] to the

 extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

        Congress did not define what constitutes “extraordinary and compelling reasons” for a

 sentence reduction under § 3582(c)(1)(A), but rather delegated that authority to the Sentencing

 Commission. In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to

 promulgate “general policy statements regarding application of the guidelines or any other aspect

 of sentencing or sentence implementation that in the view of the Commission would further the

 purposes set forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in 28 U.S.C.

 § 994(t), “Congress instructed the Commission to ‘describe what should be considered

 extraordinary and compelling reasons for sentence reduction [under § 3582(c)(1)(A)], including

 the criteria to be applied and a list of specific examples.’” United States v. Garcia, 655 F.3d 426,

 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).

        The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are binding

 concerning what should be considered extraordinary and compelling reasons for sentence

 reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has explained, “a common sense



                                                 -3-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 4 of 16 PageID #: 446




 reading” of § 3582(c)(1)(A)’s phrase that a sentence reduction must be “consistent with applicable

 policy statements issued by the Sentencing Commission,” is that, “regardless of whether Congress

 wanted [the Commission’s] policy statements to be binding in the sentencing context, it wished

 them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is inconsistent with a

 policy statement, it would violate § 3582(c)’s directive, so policy statements must be binding.” Id.;

 see also Dillon, 560 U.S. at 827 (explaining that the Commission’s pertinent policy statements are

 binding on courts        where 18      U.S.C.    § 3582(c)(2)—using the       same    language    as

 § 3582(c)(1)(A)—permits a sentencing reduction based on a retroactive guidelines amendment

 only if “such a reduction is consistent with applicable policy statements issued by the Sentencing

 Commission”).

        Thus, Griffiths cannot obtain a sentence reduction under § 3582(c)(1)(A) merely by

 asserting reasons that he, or this Court, might believe are sufficiently “extraordinary and

 compelling” to justify a sentence reduction.          Instead, under the plain text of 18 U.S.C.

 § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as controlling precedent, Griffiths’s proffered

 reasons must be consistent with the Sentencing Commission’s applicable policy statement

 concerning what should be considered extraordinary and compelling reasons for a sentence

 reduction under § 3582(c)(1)(A).

        2. Griffiths fails to satisfy § 3582(c)(1)(A) because his alleged “extraordinary and
        compelling reasons” for sentence reduction are not “consistent with applicable policy
        statements issued by the Sentencing Commission.”

        Griffiths’s compassionate-release motion turns on his assertion that the risks to his health

 associated with COVID-19, coupled with his diabetes and hypertension, constitute extraordinary

 and compelling reasons to reduce his sentence. Griffiths’s assertion fails because it is untethered

 to the Sentencing Commission’s binding applicable policy statement in section 1B1.13 of the



                                                 -4-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 5 of 16 PageID #: 447




 Sentencing Guidelines. Section 1B1.13 describes what will be considered “extraordinary and

 compelling reasons” for sentence reduction under § 3582(c)(1)(A)(i) and provides no basis for a

 reduction based on COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling reasons”

 only if the reasons are “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3).2

 Application note 1 to the policy statement explains that “extraordinary and compelling reasons

 exist under any of the circumstances set forth below,” which include only: (a) a defendant suffering

 from a terminal illness or other medical condition “that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and from which he

 or she is not expected to recover”; (b) a defendant at least 65 years old who “is experiencing a

 serious deterioration in physical or mental health because of the aging process” and “has served at

 least 10 years or 75 percent of his or her term of imprisonment, whichever is less”; (c) a defendant

 who has minor children without a caregiver or with an incapacitated spouse or partner who needs

 the defendant to be the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons,

 . . . an extraordinary and compelling reason other than, or in combination with, the [above]

 reasons.” Id., comment. (n.1(A)–(D)).

         Consistent with the application note, the BOP has issued Program Statement 5050.50 (“PS

 5050.50”), which describes the BOP’s consideration of compassionate-release requests. PS

 5050.50, which was amended effective January 17, 2019, following the passage of the First Step

 Act, sets forth in detail the BOP’s definition of circumstances that may support a request for


         2 The policy statement is binding under the express terms of § 3582(c)(1)(A), and because it
 concerns only possible sentence reductions, not increases, it is not subject to the rule of United States v.
 Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Dillon, 560 U.S. at 824–28 (rejecting
 the proposed application of Booker in the related context of a proceeding under § 3582(c)(2)); United States
 v. Doublin, 572 F.3d 235, 237–39 (5th Cir. 2009) (rejecting application of Booker to sentence reductions
 under 18 U.S.C. § 3582).

                                                     -5-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 6 of 16 PageID #: 448




 compassionate release, limited to the same bases identified by the Commission: serious medical

 conditions, advanced age, and family circumstances.3 See PS 5050.50 ¶¶ 3–6.

         Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

 compassionate release based on Griffiths’s COVID-19 concerns. Instead, the grounds for release

 are limited to individual circumstances involving health, age, family responsibilities, and other

 reasons as determined by the Director of the BOP. For this reason, courts have concluded that an

 inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

 policy statement of the Commission as required by § 3582(c)(1)(A). See, e.g., United States v.

 Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

 society and the possibility that it may spread to a particular prison alone cannot independently

 justify compassionate release, especially considering BOP’s statutory role, and its extensive and

 professional efforts to curtail the virus’s spread”); United States v. Eberhart, No. 13-CR-313-PJH-

 1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

 to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

 sentence set forth in the Sentencing Commission’s policy statement.”).

         Griffiths filed his motion with this Court seeking compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) on the grounds that his diabetes and hypertension place him at a greater risk to

 contract COVID-19. But this alone does not provide a basis for compassionate release. According

 to his BOP Inmate Profile, Griffiths is classified at Care Level 2. Care Level 2 inmates are stable

 outpatients who require clinician evaluations monthly to every six months. Their medical needs



         3PS 5050.50 also requires consideration of a list of nonexclusive factors: “the defendant’s criminal
 and personal history, nature of his offense, disciplinary infractions, length of sentence and amount of time
 served, current age and age at the time of offense and sentencing, release plans, and ‘[w]hether release
 would minimize the severity of the offense.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.
 2020) (quoting PS 5050.50 ¶ 7).

                                                     -6-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 7 of 16 PageID #: 449




 can be managed through routine, regularly scheduled appointments with clinicians. See BOP, Care

 Level   Classification for      Medical and Mental Health              Conditions or       Disabilities,

 https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (May 2019).              Absent

 COVID-19, Griffiths would present no basis for compassionate release because he lacks a

 qualifying medical ailment impeding his ability to provide self-care in the institution.

         The Court finds that Griffiths presents no basis for compassionate release, outside the risks

 from COVID-19, because his care is being managed at his facility. Griffiths fails to show that his

 diabetes substantially diminishes his ability to provide self-care in the prison. It appears Griffiths’s

 health condition is stable, as he receives regular medication and has not experienced any significant

 shifts in health status over the past year. Griffiths is not subject to a terminal illness and there is

 also no evidence he is unable to function in prison. Griffiths has not indicated that he has any

 restrictions. His age of 53 also does not place him at an increased risk. While Griffiths cites cases

 involving compassionate release for inmates with similar medical conditions, these cases are

 outliers and the Fifth Circuit holds COVID-19 does not justify compassionate release without a

 more life-threatening comorbidity.

         Griffiths fails to provide any evidence that he meets the guidelines for compassionate

 release under the Commission’s policy statement. See United States v. Stowe, No. CR H-11-803

 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

 defendant generally “has the burden to show circumstances meeting the test for compassionate

 release”). Because Griffiths’s compassionate-release motion seeks a sentence reduction based on

 alleged “extraordinary and compelling reasons” that are not “consistent with applicable policy




                                                   -7-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 8 of 16 PageID #: 450




 statements issued by the Sentencing Commission,” he fails to meet the requirements of

 § 3582(c)(1)(A)(i). 4

         3. The First Step Act did not alter the substantive criteria for compassionate release
         under § 3582(c)(1)(A).

         Following the enactment of the First Step Act, the Sentencing Commission’s policy

 statements have not been updated. The result has been courts across the country have been divided

 on the question of whether Section 1B1.12 and its application notes still apply to the “extraordinary

 and compelling reasons” determination under 18 U.S.C. § 3582(c)(1)(A). In Griffiths’s view,

 following the First Step Act, the Court now has authority under section 1B1.13, application note

 1(D), to determine for itself what constitutes “extraordinary and compelling reasons” to modify

 his sentence (Dkt. #268 at 10-11). This is not the case.

         The First Step Act amended § 3582(c)(1)(A) to permit a defendant to move the district

 court directly for compassionate release, overriding those parts of section 1B1.13 of the Sentencing

 Guidelines providing that only the Director of the BOP may file such motions. See supra n.2. The

 First Step Act amendments to § 3582(c)(1)(A), however, did not change the substantive criteria

 that district courts must apply in making those decisions. The amendments also did not shift the

 authority to develop such criteria from the Sentencing Commission to the courts. 5 Section

 1B1.13’s application note 1(D) requires the Director of the BOP to determine whether an inmate

         4Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address
 whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.

         5 To the contrary, the First Step Act left unchanged two critical statutory commands vesting the
 Commission, not courts, with authority to set the applicable standard for “extraordinary and compelling
 reasons” warranting a sentence reduction: (1) any sentence reduction under § 3582(c)(1)(A) must still be
 “consistent with applicable policy statements issued by the Sentencing Commission”; and (2) under 28
 U.S.C. § 994(t), “[t]he [Sentencing] Commission, in promulgating general policy statements regarding the
 sentencing modification provisions in § 3582(c)(1)(A) of Title 18, shall describe what should be considered
 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
 of specific examples,” id. (emphasis added).


                                                     -8-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 9 of 16 PageID #: 451




 has adequately demonstrated extraordinary and compelling reasons for sentence modification

 other than, or in combination with, the reasons described in subsections (A) through (C) of

 application note 1, i.e., a medical condition, age, and/or family circumstances. Griffiths’s

 argument fails to recognize the difference between the First Step Act’s amendments related to the

 procedural requirements for seeking compassionate release in district court and the unamended

 substantive requirements that permit courts to grant compassionate release.

        Among circuit courts, the Tenth Circuit first considered the issue when it addressed

 whether “post-sentencing developments in case law” might constitute an extraordinary and

 compelling reason under § 3582(c)(1)(A). See United States v. Saldana, 807 F.App’x 816, 818-20

 (10th Cir. 2020). Rejecting this argument, the Tenth Circuit held “neither § 1B1.12 commentary

 nor BOP Program Statement 5050.50 identify post-sentencing developments in case law as an

 ‘extraordinary and compelling reason’ warranting a sentence reduction.” Id. at 820. Consistent

 with Saldana, the Tenth Circuit has continued to look to section 1B1.13 as binding guidance to

 determine what constitute extraordinary and compelling reasons under § 3582(c)(1)(A). See

 United States v. Pinson, 835 F.App’x 390, 394 (10th Cir. 2020) (acknowledging that the

 application notes to section 1B1.13 still contain the applicable policy statement governing

 compassionate-release motions); United States v. Sears, 836 F.App’x 697, n.3 (10th Cir. 2020)

 (same).

        Other courts, including this Court, have reached the same conclusion as the Saldana court;

 i.e., while the First Step Act expanded prisoners’ access to the courts to file compassionate-release

 motions under § 3582(c)(1)(A), it did not alter the substantive standards governing these motions.

 See, e.g., United States v. Dodd, 471 F.Supp.3d 750, 757–58 (E.D. Tex. 2020) (“The fact that

 Congress's change to § 3582’s procedural mechanism necessarily overrides a Sentencing



                                                 -9-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 10 of 16 PageID #: 452




  Commission policy statement concerning the same procedural mechanism cannot be translated

  into congressional intent to alter the statute's provisions governing the merits of compassionate-

  release motions.”); United States v. Lynn, No. 89-72, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13,

  2019) (explaining that “there is no ... inherent incompatibility between a statute allowing

  defendants to move for compassionate release and a policy statement allowing BOP a role in

  determining whether compassionate release is warranted, and thus no basis for deeming the policy

  statement [in section 1B1.13] overridden”); United States v. Ebbers, 432 F.Supp.3d 421, 427

  (S.D.N.Y. 2020) (“Congress in fact only expanded access to the courts; it did not change the

  standard.”).

         Although the Fifth Circuit has not addressed this issue in a published opinion, it has

  recently issued at least one decision that, consistent with Saldana, treated section 1B1.13 as the

  Sentencing Commission's “applicable” policy statement for a § 3582(c)(1)(A) motion. See

  generally United States v. Bell, 823 F.App'x 283 (5th Cir. 2020) (per curiam). In Bell, the

  defendant sought to appeal the denial of his compassionate-release motion under 18 U.S.C.

  § 3582(c)(1)(A) on the grounds that his sentence was “unduly long and [that] his guilty plea was

  not knowing and voluntary.” Id. at 284. The Fifth Circuit dismissed the appeal as frivolous because

  the defendant's stated grounds for release were not any of the grounds contained in the commentary

  to section 1B1.13, and, therefore, the stated grounds were inconsistent with the policy statements

  of the Sentencing Commission as required by the statute. Id. While the court did not address the

  issue of whether the First Step Act changed the binding nature of the sentencing guidelines, section

  1B1.13 must be binding because the defendant's attempt to depart from the guidelines would not

  have been deemed frivolous otherwise. See also United States v. Chambliss, 948 F.3d 691, 693

  (5th Cir. 2020) (discussing the First Step Act's procedural changes to § 3582(c)(1)(A) and



                                                 -10-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 11 of 16 PageID #: 453




  affirming the district court's denial of compassionate release, which applied section 1B1.13’s

  policy statement describing when extraordinary and compelling reasons exist for the purpose of

  sentence modification).

         The Court notes, however, that several circuits, beginning with the Second Circuit, have

  reached a different conclusion. In United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020), the

  Second Circuit held, because the First Step Act allows both inmates and the BOP to file

  compassionate-release motions under Ssction 3582(c)(1)(A), section 1B1.13 now applies only

  when such motions are made by the BOP and is inapplicable when a compassionate-release motion

  is made by a defendant. Id. at 235–36. The Fourth, Sixth, and Seventh Circuits have agreed, largely

  or entirely, with the Second Circuit's conclusion. See United States v. McCoy, 981 F.3d 271, 282

  (4th Cir. 2020) (holding that “[a] sentence reduction brought about by motion of a defendant, rather

  than the BOP, is not a reduction ‘under this policy statement,’” i.e., under section 1B1.13, and

  therefore section 1B1.13 is not “applicable” to such motions); United States v. Gunn, 980 F.3d

  1178, 1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

  statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

  1098, 1109 (6th Cir. 2020) (agreeing with Brooker and holding, “[u]ntil the Sentencing

  Commission updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in

  the interim to determine whether an ‘extraordinary and compelling’ reason justifies compassionate

  release when an imprisoned person files a § 3582(c)(1)(A) motion”).

         This Court remains persuaded that section 1B1.13’s substantive provisions apply to

  § 3582(c)(1)(A) motions. The Court's conclusion is driven by the fact that, through the First Step

  Act, Congress amended procedural provisions of § 3582(c)(1)(A), but left unamended the

  substantive criteria applicable to § 3582(c)(1)(A) motions. See United States v. Conyers, No. 4:12-



                                                 -11-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 12 of 16 PageID #: 454




  CR-016-SDJ, 2020 WL 7480695, at *4–7 (E.D. Tex. Dec. 18, 2020). The First Step Act left

  unchanged two critical statutory commands vesting the Commission, not the courts, with authority

  to set the applicable standard for “extraordinary and compelling reasons” warranting a sentence

  reduction. First, any sentence reduction under § 3582(c)(1)(A) must still be “consistent with

  applicable policy statements issued by the Sentencing Commission.” Second, “[t]he [Sentencing]

  Commission, in promulgating general policy statements regarding the sentencing modification

  provisions in § 3582(c)(1)(A) of Title 18, shall describe what should be considered extraordinary

  and compelling reasons for sentence reduction, including the criteria to be applied and a list of

  specific examples.” 28 U.S.C. 994(t) (emphasis added).

         Under the circumstances, the Court cannot conclude the First Step Act's procedural

  modification to § 3582(c)(1)(A), allowing inmates as well as the BOP to file compassionate-

  release motions, renders “inapplicable” the Commission's policy statement on the substantive

  requirements governing such motions. See Conyers, 2020 WL 7480695, at *4–7. Section 1B1.13’s

  provisions concerning “extraordinary and compelling reasons” for a sentence reduction are, on

  their face, procedurally neutral. The Court can discern no principled reason to treat a purely

  procedural expansion of § 3582(c)(1)(A) as nullifying section 1B1.13’s substantive guidance on

  compassionate release. There is also no reason to believe that Congress intended to effectuate,

  through the First Step Act, the implementation of multiple, varying standards for courts’

  consideration of compassionate-release motions under § 3582(c)(1)(A): one text-bound standard

  for BOP-filed motions and a myriad of differing standards for defendant-filed motions to be

  developed and applied on a case-by-case basis by district courts across the country. See Conyers,

  2020 WL 7480695, at *4–7.




                                                -12-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 13 of 16 PageID #: 455




         Congress decided to leave both § 3582’s requirement that any reduction be consistent with

  the applicable policy statement and section 994’s authorization and directive of the Sentencing

  Commission to promulgate the policy statement undisturbed. Because the language of the statutes

  at issue is unambiguous and provides no basis to nullify entirely or in part the application of section

  1B1.13’s substantive criteria to § 3582(c)(1)(A) motions, the Court concludes that section 1B1.13

  provides the Sentencing Commission's “applicable” policy statement concerning the standard to

  be applied in evaluating whether “extraordinary and compelling reasons” support a sentence

  reduction. See id. Likewise, the Court remains bound by Fifth Circuit precedent confirming that

  the Sentencing Commission's policy statements are binding in § 3582(c) proceedings. See Garcia,

  655 F.3d at 435 (“If a sentence reduction is inconsistent with a policy statement, it would violate

  § 3582(c)’s directive, so policy statements must be binding.”).

         For these reasons, the Court will adhere to the controlling text of § 3582, together with

  Supreme Court and Fifth Circuit precedent, confirming that any proposed sentence reduction under

  § 3582(c)(1)(A) must be consistent with applicable policy statements issued by the Sentencing

  Commission.

  C. Griffiths’s Motion for Sentence Reduction Must Be Dismissed for Lack of Jurisdiction.

         Because Griffiths’s motion for compassionate release fails to meet the requirements of

  § 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It is well-settled in the Fifth Circuit

  that 18 U.S.C. § 3582 sets out the limited instances in which a district court has jurisdiction to

  modify a term of imprisonment. See, e.g., United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir.

  2010) (per curiam) (citing United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997)) (“The

  district court’s jurisdiction to correct or modify a defendant’s sentence is limited to those specific

  circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v. Marion, 79 F.



                                                   -13-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 14 of 16 PageID #: 456




  App’x 46, 2003 WL 22423180 at *1 (5th Cir. 2003) (citing United States v. Early, 27 F.3d 140,

  142 (5th Cir. 1994)) (stating that “[s]ection 3582(c) limits sentence modification only to certain

  narrow circumstances, none of which are applicable in Marion’s case,” and dismissing the motion

  because it was “unauthorized and without a jurisdictional basis”). In a line of cases over two

  decades, circuit case law has repeatedly affirmed that § 3582 provides a limited grant of

  jurisdiction for a district court to modify a term of imprisonment. See, e.g., United States v. Rene,

  785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112. Because these

  cases speak in terms of § 3582 as a whole, it follows that § 3582(c)(1)(A), and the limitations

  within, circumscribe the Court’s jurisdiction. 6

          Under the “rule of finality[,]” “[f]ederal courts are forbidden, as a general matter, to

  ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United States, 564 U.S.

  522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see

  also Dillon, 560 U.S. at 819 (same). This limitation on federal courts’ power is confirmed in the

  text of § 3582. See 18 U.S.C. § 3582(c) (stating that, subject to certain exceptions, a court “may

  not modify a term of imprisonment once it has been imposed”).


           6 The Court recognizes that a recent line of Supreme Court jurisprudence has clarified the

  distinction between “true jurisdictional conditions and nonjurisdictional limitations on causes of action.”
  Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 161, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010). However, as
  the Court recently explained in United States v. Rios, No. 4:06-CR-14-5, 2020 WL 3410639, at *2–*4 (E.D.
  Tex. June 11, 2020), it does not appear that this line of Supreme Court authority undermines the Fifth
  Circuit’s understanding of § 3582’s exceptions to the finality rule as jurisdictional conditions rather than
  claims-processing rules.
           Further, at least six circuits have treated § 3582’s exceptions to the finality rule as jurisdictional.
  See United States v. Denson, 798 F. App’x 605, 605–06 (11th Cir. 2020) (per curiam) (citing United States
  v. Phillips, 597 F.3d 1190, 1194–97 (11th Cir. 2010)); United States v. Carrillo, 720 F. App’x 815, 815
  (8th Cir. 2018) (per curiam) (citing United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993)); United
  States v. Jordan, 853 F.3d 1334, 1338 (10th Cir. 2017); United States v. Spears, 824 F.3d 908, 909 (9th
  Cir. 2016); United States v. Freeman, 659 F. App’x 94, 98 (3d Cir. 2016) (citing United States v. Doe, 564
  F.3d 305, 309 (3d Cir. 2009)); Garcia, 606 F.3d at 212 n.5. On the other hand, the Court is aware of only
  two circuits that have reached the opposite conclusion. See United States v. Alam, 960 F.3d 831, 832–33
  (6th Cir. 2020); Taylor, 778 F.3d at 669–71.


                                                       -14-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 15 of 16 PageID #: 457




            This rule of finality “is subject to a few narrow exceptions.” Freeman, 564 U.S. at 526.

  Section 3582 provides such exceptions, including an exception allowing the Director of the BOP,

  or a defendant who has fully exhausted all administrative rights, to move for a modification of the

  defendant’s imprisonment term based on the existence of “extraordinary and compelling reasons”

  warranting a reduction of the defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i).7 A

  defendant must conform both to the procedural and substantive requirements of § 3582 for a court

  to have jurisdiction. If the text of an applicable exception is met, § 3582 provides that the case

  falls within the district court’s adjudicatory authority to modify the defendant’s term of

  imprisonment. If the text of an applicable exception is not met, there is no jurisdictional basis for

  the court to modify the term of imprisonment given the longstanding, strict application of the

  finality rule. 8

            Thus, the exceptions set forth in the text of § 3582 serve to create jurisdiction to modify a

  defendant’s term of imprisonment where no jurisdiction would otherwise exist under the finality

  rule. 9



            7
            Beyond § 3582, there are additional, limited exceptions to the finality rule. For example, Federal
  Rule of Criminal Procedure 35(a) authorizes a district court to “correct a sentence that resulted from
  arithmetical, technical, or other clear error,” and Rule 35(b) authorizes a district court to “reduce a sentence
  if the defendant, after sentencing, provided substantial assistance in investigating or prosecuting another
  person.”
            8
            See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.), overruled by
  Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c) limits the substantive
  authority of the district court, it is a real ‘jurisdictional’ rule, rather than a case-processing requirement”).
            9The Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134, 132 S.Ct. 641, 181 L.Ed.2d
  619 (2012), is analogous and instructive. In the context of a habeas petitioner’s request for postconviction
  relief, the Court construed 28 U.S.C. § 2253, which “governs appeals in habeas corpus proceedings.” Id. at
  140. The Court held that § 2253(c)(1) included the following “jurisdictional” language: “Unless a circuit
  justice or judge issues a certificate of appealability, an appeal may not be taken to the court of appeals[.]”
  Id. at 142 (internal quotation marks omitted). Although the word “jurisdiction” does not appear in the
  statute, the Court nonetheless affirmed that § 2253(c)(1)’s certificate-of-appealability requirement is
  jurisdictional. Id. Similarly here, § 3582’s language that a court “may not modify a term of imprisonment

                                                       -15-
Case 4:18-cr-00206-ALM-CAN Document 87 Filed 04/07/21 Page 16 of 16 PageID #: 458




                                                *       *       *

            To determine this case, it is enough for the Court that the Fifth Circuit’s binding precedent

    continues to treat § 3582 as a demarcation of jurisdiction. Because Griffiths has failed to meet the

    controlling requirements for compassionate release set forth in § 3582(c)(1)(A), his motion for

.   compassionate release must be dismissed for lack of jurisdiction.10

                                               III. CONCLUSION

            It is therefore ORDERED that Defendant’s Motion for Expedited Relief and Reduction in

    Sentence (Dkt. #85) is DISMISSED for lack of jurisdiction.

            SIGNED this 7th day of April, 2021.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




    once it has been imposed,” except as provided under subsections 3582(c)(1)-(2), speaks in jurisdictional
    terms.
            10 In the alternative, the Court is also unable to order Griffiths to home confinement. The BOP has
    exclusive authority to determine where a prisoner is housed; thus, the Court is without authority to order
    home confinement. 18 U.S.C. § 3621(b); see also United States v. Miller, No. 2:17-CR-015-D (02), 2020
    WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes
    the court to release an inmate to home confinement.”).

                                                      -16-
